OFFlCE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                               AUSTIN




Hon. C. J. Wilde
 County Auditor
.iWeoesCounty
 corpus Chrlstl, Texas

Dear Sir:
.   .
                                                     99’7




          "~.%dditioraal
                       work nrsdenecessary ?q~
        ohanges and alterationsof plans or for
        other ressoAs, for whbh no prfoes ara
        provldsd lnthe cmntreat, shall bade-
        ftmd as 9%tr8Workwanb shallbepar-
        fonntsdby the aoatraotorin aooordame
        with them spaoifloutionaandas diw9atM;
        provLded,however,thatbeforaaagextm
        worki begtma ysq?plewmftalAgresmeat~
        shallbe exmJuted,aJ?awr~ttanardezl.Is-
        awd~thQR+nemtodo.thew~kaae
        "Paroe Aaa.onAt.tiaaia,88,,
                                  harelnrlfterpro-
        Yiderd.*




                                                            I
    .

.


        998
                                                                  999



Eon. 2. J. Ml&,   Page 4


         Reffmmoe   to t&6 mggrmer~s e6t3.i+q6,,enolosed
                                                      by




                                               Of swh

        Y. In the a*ae of mm6$ii            'vs. xmx; et al, 234
9. lf,~.l3lt?q &n&rl'had~uinler   &qm        on e,suit ,toasnoe~
a u&&6&     Islada;
                 *~,'aoauety @iWit6lW       Of'LimestOAt!Count;y
               6e of aso~.af        a w&8   In 64x0066of $2,000.00
                smttaa     saitlpurohase priae and oontr6ot to
       ifiVe bids, @M WAtOAtiOA bt'w. lW@ that UAdttZArt;iOlW
      and 2268b, vaptcrh ceartalnp&aatbally   the"66stezwqubemnts
ab are Am8 aoAt6inedFrrswtioxi2 at ATEi         236&a, 6bov6 sat out,
66&3 CO&l'6ot,W66 void. l!hare J#S~ 8160 ti.olV6d ia 66l.dCOntreCt
asrpart~pagpreAt;ofacr~dd~hasaprloe         the ssile~  mad Cauntg
cc6mtls~i~r   t3fo8rtatamule6 andotherprw3rty berangingto
~stoti'Cour&y et e price iriexcess of $2,002).00.IA peEem
upon safd contention, the Court held aa Pollw~:
.   .




        Hon. C. J. Wilde, Page 5


                  "That the provisions of artiole 226th   above
             -quotedwere not xwimplied~tith       by the oommlssioners@
              oourt;~~of:~~est~.bounty In the transaotlon~        oora-
              ptairx&of bg,the &ppellant Ls u@lsputed: Heith&
           ;..thepup&aae? oi:'      the :~&S&&y nor''thesale up QX+~'
            .~
             ohange.~*fi~a&m           j~.',w@on;
                                                && ,&&mess -ws su&itL
             :ted ~to'oomp&itlve~.bid6;      ancVno'~notlce$hat swh'a
              pumhase sudidale:w ~333cohange      was contemplated,or
              would.be made by thenoonnnissioners*      oourt, was given
              in a ni3wspaper?oz~by~ps6ttng      not;ioiwat thi3oourt+ :
          I h-e :~de@,..!lW oeitk6at ant&f& &nto ~yolved the
          -:expemi$turem pa-t              of m&i3 t&ail$2,000 outof
        ~.z~-:,,i.
              the ~fuads~~~~.Qf.-~sf~~     .aotlzztJr
                                                  ati ~5 &l-l? fh-        '~
        i :z. Mbltedby the ijtatute        mentfoned unless the requlre-
              miants~-the?!eofi   ~.o~lied'vith..,~'sfie;la~g~      'of
            i the :statuteti%Lsar; ~urmnb~guoi16;~'and     ~wnphixtiii.~'
              The legiS%ati~ intf3llt      and purpOSe 16 lI@nif8St, and
              the lti~~x%hould     ihe~ebser&d and .givenSull~effectby
              the cominlssloners~      oourts of the state. The penalty
              for Sallure to oomply wkth its terms Is prescribed
              in artlole ~%68b, quoted above. Th+ penalty Soti
              suqh failure is that the oontraot'~6hall       be woid and
              shall not be enfM%eable Ln ang oo@ of this state.
              !l'he
                  facts shovLng,a.failye        to 6-1~ wSth ::thb'~lWgQ3-
              lative~actin ,qasstion,in the..preaent        lnstanae,were
        _ .fjU&l.y~al~l&ged       3.nthe:app&lant's petition &d estab-
              lished by-the unoontrovertehfestlmony,and ,thkappel- '
              lant was -entitlgd,      we believe, to.the peliaf p??ayeW
              for in its petl$Wn, ax@ authoricedby the atat&ej~~~name-
              ly, that the per?Formanoe      of'tba oontraot and payment of
         MY .anymoney thereunderbe enjoined.
                  "We also are of the opinion that sinoe the
             appellant'smules, wagon, &nd harness vere disposed
             of by the aonrmissfoners~aourt under the oontract In
             question,a OoAtWct lnhibi$ed by law, the entlre
             transaotlonwas void and said property or Its value
             reooverable by the oounty. . 6 .'
                  In the case OS K.ellyY. Coohmn  County, et al., 82
        S. W. (2d) 641, the Commission of Appeals was pass- on the
        validity OS a contract sxeouted by Coohran County in twenty
        identloal Instruments. each oovering a 1/2Oth part OS a oon-
        tlnuous stretch of road construction, the evident purpose of
        having said contract so executed being to avoid aompllance vlth
Zion.C:J, Wilds, Page 6